DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed on 04/18/2022 made to claims 21-22, 24, 28, 34, 36, 38-39 have been acknowledged by the Examiner. Claims 1-20 remain cancelled and claims 23, 27, 31-33, and 35 have been newly cancelled. No new claims have been added.
Thus, claims 21-22, 24-26, 28-30, 34, and 36-40 are further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/18/2022, with respect to the Drawings have been fully considered and are persuasive.  The objections of the Drawings have been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/18/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant’s amendments and prior art arguments regarding the incorporation of additional details of the arm sling into the amended claims 21 and 38 overcomes the current prior art rejections- the rejections are therefore withdrawn and claim set 21 and 38 are being allowed. 
Claims 21 and 38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 39-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 21-22, 24-26, 28-30, 34, and 36-40 as presented in the claims filed 04/18/2022 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 38, and 39 are allowed because the closest prior art of record fails to disclose or reasonably teach the inventions of both claims 21 and 38. The closest prior art of record is the combination of Rodriguez (US 4337938 A1), Thompson (US 9801454 B2), Rottenburg (US 5400937 A), and Goldman (US 6311346 B1). The combination is silent regarding “the gripping sleeve being an elongate tube” and “wherein the single neck strap is between about 14 inches and about 20 inches in length, the first arm strap and the second arm strap are each between about 21 inches and about 33 inches in length, and the single neck strap, the first arm strap, and the second arm strap are each between about 1/2 inch wide and about 2 inches wide.”, wherein these limitations are critical to the structure and shape of the loops of the whole shower sling device and later method of use. Claims 22, 24-26, 28-30, 34, 36-37 are allowed due to their dependency off allowed claim 21. Claim 40 is allowed due to its dependency off of allowed claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        April 27, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786